Exhibit 10.2

GUARANTY AGREEMENT


This GUARANTY AGREEMENT (this “Guaranty”) is entered into as of March 21, 2008,
by AMERICAN LEISURE GROUP, LTD., an entity organized under the laws of the
British Virgin Islands (“Guarantor”), in order to induce TL ACQUISITION GROUP
LLC, a Delaware limited liability company (the “Buyer”), to enter into that
certain Asset Purchase Agreement (the “Purchase Agreement”), dated on even date
herewith, and in consideration of all of the benefits which AMERICAN LEISURE
EQUITIES CORPORATION D/B/A TRAVELEADERS, INC., a Florida corporation (the
“Seller”), AMERICAN LEISURE HOLDINGS, INC., a Nevada corporation being the sole
shareholder of the Seller (the “Shareholder”) and Guarantor, being the majority
shareholder of the Shareholder, will receive by the consummation of the
transaction contemplated by the Purchase Agreement, Guarantor hereby,
unconditionally, directly, irrevocably, and absolutely covenants and agrees with
Buyer, its successors and assigns, as follows (all terms used herein shall, to
the extent not defined herein, have the meanings ascribed thereto in the
Purchase Agreement):


AGREEMENT


1.           Representations.  Guarantor acknowledges and agrees that:  (i) the
execution and delivery and compliance with the terms hereof will not contravene
or constitute a default under any indenture, commitment, agreement or other
instrument to which Guarantor is a party or by which he is bound or any existing
law, rule, regulation, judgment, order or decree to which it is subject; (ii)
the consummation of the transaction contemplated by the Purchase Agreement will
be of economic benefit to Guarantor; and (iii) the consummation of the
transaction shall constitute conclusive evidence of the reliance hereon by the
Buyer.
 
2.           Guaranty.  Guarantor hereby unconditionally and irrevocably
guarantees to the Buyer the performance of each any every obligation of the
Seller and the Shareholder arising out of, or relating to, the Purchase
Agreement, including, without limitation, under Article X thereof (collectively
the “Obligations”); provided, that such Obligations shall not include (i) the
performance of any obligation or the payment of any amount under dispute under
the terms of the Purchase Agreement or other related document until such amount
is finally determined pursuant to the terms of such document and (ii) any amount
fully satisfied by Buyer’s exercise of its right of offset pursuant to Section
10.9 of the Purchase Agreement.  Notwithstanding anything contained in this
Guaranty to the contrary, in no event shall the liability of Guarantor under
this Guaranty exceed the lesser of (A) the amount that Guarantor would receive
in a dividend by Shareholder if the entire Purchase Price actually paid by Buyer
were distributed in a dividend to the Shareholder’s stockholders, and (B) the
amount, if any, that Guarantor receives from Shareholder in any dividend to the
Shareholder’s stockholders to the extent that such distribution occurs after the
date hereof.
 
3.           Survival.  The Obligations of Guarantor under this Guaranty
Agreement shall be absolute and unconditional and shall remain in full force and
effect until the Obligations have been satisfied in full (including, but not
limited to, all indemnification obligations pursuant to Article X of the
Purchase Agreement).
 
4.           Waiver.
 
(a)           Guarantor expressly waives notice of the acceptance of this
Guaranty, the creation of any present or future Obligation, default under any
Obligation, all diligence of collection and presentment, demand, notice and
protest and any right to disclosures from the Buyer regarding the Buyer’s
financial condition or the enforceability of the Obligations.
 

 
 

--------------------------------------------------------------------------------

 

(b)           No delay or omission to exercise any right or power accruing upon
any default, omission or failure of performance hereunder shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
or power may be exercised from time to time and as often as may be deemed
expedient.
 
5.           Consent.  With respect to any of the Obligations but subject to the
last sentence of Section 2 above, the Buyer may, from time to time without prior
notice to Guarantor and without affecting the liability of Guarantor, proceed
against Guarantor to collect or enforce any Obligation.  Guarantor expressly
consents to and waives notice of any and all of the above.
 
6.           Default and Remedies.  The Buyer shall have the right, power and
authority to do all things deemed necessary or advisable to enforce the
provisions of this Guaranty and, in the event of default in the timely or
complete performance or payment of any Obligation, the Buyer may institute or
appear in such appropriate judicial proceedings as it deems most effectual to
protect and enforce any of its rights hereunder, whether for the specific
enforcement of any covenant or agreement in this Guaranty or in aid of the
exercise of any power granted herein or in the Purchase Agreement, or to enforce
any other proper remedy.  Without limiting the generality of the foregoing, in
the event of a default in payment of any Obligation when due, the Buyer may
institute a judicial proceeding for the collection of the sums so due and
unpaid, and may prosecute such proceeding to judgment or final decree, and may
enforce the same against Guarantor and collect the moneys adjudged or decreed to
be payable in the manner provided by law out of the property of Guarantor,
wherever situated.  No remedy conferred upon or reserved to the Buyer herein is
intended to be exclusive of any other available remedy or remedies, but each and
every such remedy shall be cumulative and shall be in addition to every other
remedy given under this Guaranty or now or hereafter existing at law or in
equity.
 
7.           [intentionally left blank]
 
8.           Costs of Collection.  Guarantor agrees to pay all costs, expenses
and fees, including all reasonable attorneys’ fees, which may be incurred by the
Buyer in enforcing or attempting to enforce this Guaranty or protecting the
rights of the Buyer hereunder following any default on the part of Guarantor
hereunder, whether the same shall be enforced by suit or otherwise and
unconditionally waive, in connection with any suit, action or proceeding brought
by the Buyer on this Guaranty, any and every right Guarantor may have to (i)
injunctive relief, (ii) a trial by jury, (iii) interpose any counterclaim
therein and (iv) have the same consolidated with any other or separate suit,
action or proceeding.
 
9.           Successors.  This Guaranty is binding upon Guarantor and its heirs,
legal representatives, successors and assigns.  This Guaranty benefits and is
enforceable by the Buyer or any subsequent holder or holders of any document
evidencing the Obligations or any portion thereof and their respective, heirs,
legal representatives, successors and assigns.  Any holder of any document
evidencing the Obligations or any portion thereof may assign all of such
holder’s rights and interests hereunder without the consent of, or notice to,
Guarantor.
 
10.         Notices.  Any and all notices, demands, and communications provided
for herein or made hereunder shall be given in the manner set forth in Section
11.6 of the Purchase Agreement.
 
11.         Amendment, Modification and Waiver.  This Agreement may not be
modified, amended or supplemented except by mutual written agreement of the
parties hereto.  Any party may waive in writing any term or condition contained
in this Agreement and intended to be for its benefit; provided, however, that no
waiver by any party, whether by conduct or otherwise, in any one or more
instances, shall be deemed or construed as a further or continuing waiver of any
such term or condition.  Each amendment, modification, supplement or waiver
shall be in writing signed by the party or the parties to be charged.
 

 
 

--------------------------------------------------------------------------------

 

12.         Assignment.  This Guaranty may not be assigned by any party without
the prior written consent of the other party, whether by merger, operation of
law or otherwise.
 
13.         Other Provisions.  This Guaranty shall not be revoked by bankruptcy
or insolvency of Guarantor.  To the extent that any provision in or obligation
under this Guaranty is invalid, illegal or unenforceable, in any jurisdiction,
that finding shall not affect the validity, legality and enforceability of any
other provision or obligation in this Guaranty in that jurisdiction or the
validity, legality and enforceability of the provisions in or obligations under
this Guaranty.  This Guaranty shall be governed by and construed in accordance
with the internal laws of the State of Florida (regardless of such State’s
conflict of law principles), and without reference to any rules of construction
regarding the party responsible for the drafting hereof.
 
[Signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has executed this Agreement as of the date first
written above.
 


 
                                AMERICAN LEISURE GROUP, LTD.




 
                                By:  /s/ Malcolm J.
Wright                                                          
                                Name: Malcolm J. Wright
                                Title:  Chief Executive

 
 

--------------------------------------------------------------------------------

 
